Citation Nr: 1129116	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-31 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Center in Buffalo, New York


THE ISSUE

Entitlement to an eligibility percentage for educational assistance in excess of 40 percent under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 through July 2004, with other periods of inactive duty and reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Processing Center in Buffalo, New York.  

In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, seated at the VA Regional Office in Roanoke, Virginia (Travel Board hearing).  A transcript has been procured and is of record.  

At the April 2011 Board personal hearing, the Veteran submitted additional evidence, with a waiver of Agency of Original Jurisdiction (AOJ) review.  


FINDINGS OF FACT

1.  The Veteran served on active duty for over 30 continuous days.

2.  The Veteran was discharged from service due to a service-connected disability.  


CONCLUSION OF LAW

The criteria for an eligibility percentage for educational assistance of 100 percent under the Post 9/11 GI Bill have been met.  38 U.S.C.A. § 3311 (West 2002 & Supp. 2010); 38 C.F.R. § 21.9640 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As this decision will grant an eligibility percentage for educational assistance of 100 percent under the Post 9/11 GI Bill, the decision will act as a full grant of the Veteran's claim.  Therefore, there is no need to discuss the duties to notify and assist the Veteran with this claim.  

Eligibility Percentage for Educational Assistance

Once a Veteran is determined to be eligible for education assistance benefits under the Post 9/11 GI Bill, VA must determine the amount of educational assistance payable.  Under VA regulations, if a Veteran has at least 90 days, but less than six months, of creditable active duty service after September 10, 2001, the percentage of the maximum amount payable under the Post 9/11 GI Bill for pursuit of an approved course of that can be paid to the Veteran is 40 percent.  If the Veteran has at least 30 days of creditable active duty service after September 10, 2001, and the Veteran was discharged from service due to a service-connected disability, the percentage of the maximum amount payable to the Veteran under the Post 9/11 GI Bill for pursuit of an approved course of that can be paid to the Veteran is 100 percent.  38 CFR § 21.9640.

After a review of the evidence, the Board finds that the criteria for an eligibility percentage for educational assistance of 100 percent under the Post 9/11 GI Bill have been met.  First, the Board finds that the Veteran served on active duty for over 30 continuous days.  The Veteran's service personnel records indicate that the Veteran served on active duty from March 2004 through July 2004.  Therefore, the Board finds that the Veteran served on active duty for over 30 continuous days.

Moreover, the Veteran was discharged from service due to a service-connected disability, specifically a left foot disability.  In a May 2004 service medical examination form, a service examiner noted that the Veteran incurred an injury in the line of duty.  Specifically, the service examiner reported that the Veteran experienced a stress fracture to the second metatarsal of the left foot that became exacerbated while performing marching maneuvers in March 2004.  In the same month, service personnel records indicate that the Veteran was released from his previous attachment and attached to D Company at the Womack Army Medical Center.  In a June 2004 service personnel record, the Veteran indicated that he was declining the right to remain on active duty for medical care.  In a June 2004 physical profile report, a service examiner indicated that the Veteran was being put on a temporary profile, lasting until October 2004, for a chronic stress fracture to the second metatarsal of the left foot.  

In a January 2005 letter, the Virginia Army National Guard informed the Veteran that the State Medical Officer had recommended that he be separated from the National Guard due to a lack of medical fitness caused by the stress fracture.  In a service personnel record, specifically a report of separation and record of service, the Veteran is noted to have been discharged from the Virginia Army National Guard in June 2005 as he was found medically unfit for retention.  A review of the Veteran's VA records indicate that he is service connected for a left foot disability.  Therefore, the Board finds that the was discharged from service due to a service-connected disability.  

Considering this record of evidence, the Board finds that the Veteran served on active duty for over 30 continuous days and was discharged from service due to a service-connected disability.  Therefore, the Board finds that the Veteran is entitled to an eligibility percentage for educational assistance of 100 percent under the Post 9/11 GI Bill.


ORDER

An eligibility percentage for educational assistance of 100 percent under the Post 9/11 GI Bill is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


